PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                  _______________

                       No. 16-2644
                     _______________

   ANTHONY ALLEN, for himself and as parent of A.A.;
    TODD BENNETT, for himself and as a parent of E.B.;
  SCOTT EDELGLASS; SHARIR FELDMAN, for himself
 and as parent of A.F. and J.F.; WERNER GRAF, for himself
                and as parent of A.G. and A.G.;
  KARL HAGBERG, for himself and as parent of E.H., A.H.
and C.H.; CLIFTON HILL, for himself and as parent of A.H.;
SAMIR JOSHI, for himself and as parent of J.J., J.J. and J.J.;
YEHUDA B. LITTON; SURENDER MALHAN, for himself
   and as parent of E.M. and V.M.; CARLY OLIVIER, for
  himself and as parent of M.O.; ANTONIO QUINLAN, for
himself and as parent of K.Q.; ZIA SHAIKH, for himself and
as parent of M.S., S.S., and H.S. for themselves and on behalf
                 of all others similarly situated

                              v.

LAWRENCE DEBELLO; TIMOTHY CHELL; KATHLEEN
     DELANEY; JAMES M. DEMARZO; MADELIN
EINBINDER; MARLENE LYNCH FORD; CHRISTOPHER
    GARENGER; LAWRENCE JONES; SEVERIANO
   LISBOA; ANTHONY MASSI; JOHN TOMASELLO;
 SHERRI SCHWEITZER; NANCY SIVILLI; MAUREEN
SOGLUIZZO; STATE OF NEW JERSEY; MICHELLE M.
 SMITH, in her official capacity as Clerk, Superior Court of
New Jersey; JOHN L. CALL, JR., in his official capacity as
Presiding Judge Chancery Division, Family Part, Burlington
      County; CATHERINE L. FITZPATRICK; LISA
THORTON; PATRICIA B. ROE, in her official capacity as
  Presiding Judge, Chancery Division, Family Part, Ocean
                          County

                   (D.C. No. 3:14-cv-00760)

   ANTHONY ALLEN for himself and as parent of A.A.;
    TODD BENNETT, for himself and as parent of E.B.;
 SHARIR FELDMAN, for himself and as parent of A.F. and
                            J.F.;
 KARL HAGBERG, for himself and as parent of E.H., A.H.
and C.H.; CLIFTON HILL, for himself and as parent of A.H.;
   CARLY OLIVIER, for himself and as parent of M.O.;
  ZIA SHAIKH, for himself and as parent of M.S., S.S. and
   H.S. for themselves and on behalf of all other similarly
                          situated

                             v.

  TIMOTHY CHELL; KATHLEEN DELANEY; JAMES
   DEMARZO; MADELIN EINBINDER, LAWRENCE
  JONES, SEVERIANO LISBOA; JOHN TOMASELLO;
    SHERRI SCHWEITZER, NANCY SIVILLI AND
             MAUREEN SOGLUIZZO

                 (D.C. No. 3:15-cv-03519)

                                   Anthony Allen; Todd
                                   Bennett; Scott Edelglass;




                             2
                            Sharir Feldman; Werner
                            Grag; Karl Hagberg;
                            Clifton Hill; Samir Joshi;
                            Yehuda B. Litton;
                            Surender Malhan; Carly
                            Olivier; Antonio
                            Quinlan; Zia Shaikh,
                                      Appellants
                _______________

  On Appeal from the United States District Court
           for the District of New Jersey
   (D.C. Nos. 3:14-cv-00760 & 3:15-cv-03519)
   District Judge: Honorable Freda L. Wolfson
                 _______________

           Argued November 17, 2016

Before: AMBRO, SHWARTZ, and FUENTES, Circuit
                  Judges

          (Opinion Filed: June 27, 2017)




                        3
Paul A. Clark, Esq. [ARGUED]
Suite 1N
10 Huron Avenue
Jersey City, NJ 07306

Attorney for Appellants

Daniel J. Kelly, Esq.
Eric S. Pasternack, Esq.
Akeel A. Qureshi, Esq.
Benjamin H. Zieman, Esq. [ARGUED]
Office of Attorney General of New Jersey
P.O. Box 112
25 Market Street
Richard J. Hughes Justice Complex
Trenton, NJ 08625

Attorneys for Appellees


                      _______________

                 OPINION OF THE COURT
                     _______________


FUENTES, Circuit Judge.

       In this case, Plaintiffs, fathers of minor children in
New Jersey, challenge the state law governing child custody
proceedings between New Jersey parents. Seeking dramatic
changes in the way New Jersey conducts these proceedings,
Plaintiffs contend, among other things, that the “best interests




                               4
of the child” standard that New Jersey courts use to determine
custody in a dispute between two fit parents is
unconstitutional. To bring about their desired changes,
Plaintiffs bring suit under 42 U.S.C. § 1983 and the
Declaratory Judgment Act against state court judges who
presided over their custody disputes, and seek declaratory and
injunctive relief: a declaration that the challenged standards
and practices are unconstitutional and unlawful, and an
enforceable injunction against their use. But before reaching
the merits of Plaintiffs’ arguments, we first answer a
threshold question: whether these state court judges are
proper defendants in this Section 1983 suit.

I.    Factual Background

      A.     Plaintiffs’ Allegations

       Plaintiffs allege that New Jersey’s family courts have
unconstitutionally deprived them of custody of their children
and have unconstitutionally interfered with their fundamental
rights to the care, custody and control of their children
without a full hearing, in violation of the Fourteenth
Amendment.

      In addition to raising the “best interests of the child”




                              5
point identified above,1 Plaintiffs allege that their parental
rights were restricted, or that they were permanently or
temporarily separated from their children, by order of the
New Jersey family courts without adequate notice, the right to
counsel, or a plenary hearing, i.e. without an opportunity to
present evidence or cross-examine. They allege that New
Jersey state court policy, authorized by the New Jersey
Supreme Court and Appellate Division, denies parents a
plenary hearing when one parent loses custody to the other
parent. Plaintiffs further assert that although mothers and
fathers are, in theory, treated equally in custody disputes
under New Jersey law, in practice courts favor mothers.
Additionally, they assert that New Jersey discriminates
against indigent parents by failing to provide them with
counsel in a divorce proceeding or other inter-parent dispute
that results in a loss of custody. In short, as the District Court
explained,

       Plaintiffs interpret    the   United     States
       Constitution as requiring that when parents
       divorce or separate, each parent has a
       fundamental right to automatically receive 50-

 1
   Plaintiffs assert that a court should not deprive a parent of
his rights unless the court finds exceptional circumstances or
unfitness, which Plaintiffs allege is akin to the standard New
Jersey courts use in determining whether to deprive a parent
of custody in a dispute between a parent and non-parent.
Plaintiffs allege that New Jersey courts should use the same
standard when evaluating a dispute between two parents.
They allege that using separate standards denied them the
equal protection of the law.




                                6
      50 custody of his or her children, and that courts
      are limited to ordering a different custody
      arrangement only upon a finding, by clear and
      convincing evidence, in a plenary hearing (and
      with a right to counsel for both parents), that
      one of the parents abuses or neglects the child
      or is otherwise an unfit parent.2


This interpretation would, in the words of the District Court,
“dramatically change the legal landscape of New Jersey and
the laws governing child custody proceedings between
parents.”3

        Plaintiffs bring suit under Section 1983 and the
Declaratory Judgment Act4 against New Jersey state court
judges.5 They seek declaratory and injunctive relief requiring
Defendants to, among other things, provide a plenary hearing
within ten days to any parent who has his right to the care,
custody, and control of his children reduced through state
action.

      B.     New Jersey’s Custody Regime

      Plaintiffs challenge the New Jersey state statute

 2
   A46.
 3
   Id.
 4
   28 U.S.C. § 2201.
 5
    Plaintiffs initially sued other defendants, including the
State of New Jersey, but those defendants were dismissed on
bases that are not appealed here.




                              7
instituting the best interests of the child standard6 and the
New Jersey courts’ policy on plenary hearings in custody
disputes, which has not been codified by statute but instead
developed in the state case law.7 Under this case law, a
plenary hearing is not required in every contested motion in
New Jersey state court; a trial judge has discretion to decide
such a motion without a hearing.8 “It is only where the
affidavits show that there is a genuine issue as to a material
fact, and that the trial judge determines that a plenary hearing
would be helpful in deciding such factual issues, that a
plenary hearing is required.”9

 6
    See Hand v. Hand, 917 A.2d 269, 271 (N.J. Super Ct. App.
Div. 2007) (“Custody issues are resolved using a best
interests analysis that gives weight to the factors set forth in
N.J.S.A. 9:2-4(c).”); N.J. Stat. Ann. § 9:2-4 (setting out such
factors and providing that “[t]he court shall order any custody
arrangement which is agreed to by both parents unless it is
contrary to the best interests of the child.”).
  7
    On appeal, Plaintiffs allege that they “do not seek to have
any statute declared unconstitutional.” Plaintiffs’ Brief at 4.
However, this contention is inconsistent with the operative
complaint, in which they do challenge the constitutionality of
the best interest of the child statute.
  8
    Shaw v. Shaw, 351 A.2d 374, 376 (N.J. Super. Ct. App.
Div. 1976).
  9
    Id.; see also Lepis v. Lepis, 416 A.2d 45, 55 (N.J. 1980)
(“We therefore hold that a party must clearly demonstrate the
existence of a genuine issue as to a material fact before a
hearing is necessary . . . . Without such a standard, courts
would be obligated to hold hearings on every modification
application.”).




                               8
II.   Jurisdiction and Standards of Review

       We have jurisdiction under 28 U.S.C. § 1291.
“Because this case comes to us upon a Rule 12(b)(6) motion
to dismiss, we accept the factual allegations contained in the
Complaint as true, but we disregard rote recitals of the
elements of a cause of action, legal conclusions, and mere
conclusory statements.”10 Our review of the grant of a motion
to dismiss is plenary.11 However, to the extent the denial of
declaratory relief was discretionary, we review for abuse of
discretion.12

       Before the District Court, the state defendants asserted
that Plaintiffs’ suit improperly attempts to appeal concluded
and pending state court proceedings—their final and ongoing
divorce and custody proceedings—and that the District Court
lacked jurisdiction to hear the case under the Rooker-Feldman
doctrine.13 The District Court found that Rooker-Feldman did
not apply, because Plaintiffs do not challenge the state court
custody decisions themselves, but instead the policies
underlying those decisions. Defendants do not raise this

 10
    James v. City of Wilkes-Barre, 700 F.3d 675, 679 (3d Cir.
2012).
 11
    Santiago v. GMAC Mortg. Grp., Inc., 417 F.3d 384, 386
(3d Cir. 2005).
 12
    Wilton v. Seven Falls Co., 515 U.S. 277, 289 (1995);
Rarick v. Federated Serv. Ins. Co., 852 F.3d 223, 227 (3d Cir.
2017).
 13
    D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fid. Trust Co., 263 U.S. 413 (1923).




                              9
doctrine on appeal, but because we have a continuing
obligation to determine for ourselves whether subject matter
jurisdiction is or was in question,14 we consider the doctrine’s
application to this suit.

       Rooker-Feldman prohibits a federal court from
exercising subject matter jurisdiction in “cases brought by
state-court losers complaining of injuries caused by state-
court judgments rendered before the district court proceedings
commenced and inviting district court review and rejection of
those judgments.”15 As both we and the Supreme Court have
explained, the doctrine has narrow applicability. Rooker-
Feldman does not bar suits that challenge actions or injuries
underlying state court decisions—and especially those that
predate entry of a state court decision—rather than the
decisions themselves.16 Four requirements must be met in

 14
     Bracken v. Matgouranis, 296 F.3d 160, 162 (3d Cir.
2002).
  15
     Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
280, 284 (2005).
  16
     See Skinner v. Switzer, 562 U.S. 521, 532 (2011) (finding
that Rooker-Feldman did not bar jurisdiction because
“Skinner does not challenge the adverse [state court]
decisions themselves; instead, he targets as unconstitutional
the Texas statute they authoritatively construed”); Great W.
Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159,
167 (3d Cir. 2010) (“To the contrary, when the source of the
injury is the defendant's actions (and not the state court
judgments), the federal suit is independent, even if it asks the
federal court to deny a legal conclusion reached by the state
court.”).




                              10
order for Rooker-Feldman to bar suit: “(1) the federal plaintiff
lost in state court; (2) the plaintiff complains of injuries
caused by the state-court judgments; (3) those judgments
were rendered before the federal suit was filed; and (4) the
plaintiff is inviting the district court to review and reject the
state judgments.”17

        In line with these decisions, our Circuit previously
found that Rooker-Feldman did not bar suit in B.S. v.
Somerset County, whose facts were similar to those in the
present case.18 In B.S., a mother sued after Somerset County
Children and Youth Services obtained an order from a
Pennsylvania state court judge transferring custody of her
daughter to her father. We held that “[b]ecause the injury
Mother claims is likewise traceable to [the defendants’]
actions, as opposed to the state court orders those actions
allegedly caused, we reject [the defendants’] contention that
the Rooker-Feldman doctrine precludes federal subject matter
jurisdiction.”19

       Like in B.S., Plaintiffs here are not challenging the
state court judgments, but the underlying policy that governed
those judgments: the alleged policy of the New Jersey state
courts of stripping parents of custody, in favor of the other
parents, without a plenary hearing and employing an
allegedly improper best-interests-of-the-child standard in such



 17
     Great W. Mining, 615 F.3d at 166 (internal citations,
quotation marks, and alterations removed).
 18
    704 F.3d 250 (3d Cir. 2013).
 19
    Id. at 260.




                               11
proceedings. Thus, Rooker-Feldman does not bar suit.20

III.   Discussion

       Plaintiffs challenge the two orders of the District Court
granting the Defendants’ successive motions to dismiss on
two bases.21 First, they appeal the District Court’s decision
that Defendants were not proper parties to a suit brought
under Section 1983. Second, they argue that the District Court
should have granted them declaratory relief under the
Declaratory Judgment Act, arguing that jurisdiction under the
Act is co-extensive with jurisdiction under Article III.22

       A.     Are Defendant Judges Properly Sued under
              Section 1983?

       “It is a well-settled principle of law that judges are


 20
     Younger abstention, which requires federal abstention in
limited cases involving parallel state proceedings, and the
domestic relations exception also do not bar review of this
case, for the same reasons cited by the District Court. See
A19-21 (domestic relations exception); A21-24 (Younger
abstention).
  21
     The second motion was technically granted in part, but
then became final when remaining claims were resolved.
  22
      In addition to responding to Plaintiffs’ arguments,
Defendants ask us to rule on the merits of Plaintiffs’
complaint and find that on the merits Plaintiffs’ claims would
not survive a motion to dismiss. We note, however, that the
District Court did not rule on the merits of Plaintiffs’ claims
because it dismissed the complaint on procedural grounds.




                              12
generally ‘immune from a suit for money damages.’”23
Although the Supreme Court in Pulliam v. Allen held that
judicial immunity was not a bar to claims for injunctive or
declaratory relief under Section 1983,24 following this
decision, in 1996, Congress passed the Federal Courts
Improvement Act, amending Section 1983 with the intent to
overrule Pulliam.25 The amended Section 1983 clarifies that
“injunctive relief shall not be granted unless a declaratory
decree was violated or declaratory relief was unavailable.”
The amended language “does not expressly authorize suits for
declaratory relief against judges. Instead, it implicitly
recognizes that declaratory relief is available in some
circumstances, and then limits the availability of injunctive
relief to circumstances in which declaratory relief is
unavailable or inadequate.”26

      Two key Third Circuit cases address whether judges
are proper parties to a Section 1983 suit: Reynolds27 and




 23
     Figueroa v. Blackburn, 208 F.3d 435, 440 (3d Cir. 2000)
(quoting Mireles v. Waco, 502 U.S. 9, 9 (1991) (per curiam)).
  24
     466 U.S. 522, 540-42 (1984).
  25
     Brandon E. ex rel. Listenbee v. Reynolds, 201 F.3d 194,
197-8 (3d Cir. 2000).
  26
     Id. at 197-98; see also id. at 198 (“The language is not an
express authorization of declaratory relief, but simply a
recognition of its availability or unavailability, depending on
the circumstances, which the statute does not delineate.”).
  27
     Brandon E. ex rel. Listenbee v. Reynolds, 201 F.3d 194
(3d Cir. 2000).




                              13
Georgevich.28 These cases apply a test borrowed from the
First Circuit’s seminal case on this subject, In re Justices.29
Under the In re Justices test, a judge who acts as a neutral and
impartial arbiter of a statute is not a proper defendant to a
Section 1983 suit challenging the constitutionality of the
statute. This is because “[j]udges sit as arbiters without a
personal or institutional stake on either side of [a] . . .
controversy” and they “have played no role in [a] statute’s
enactment, they have not initiated its enforcement, and they
do not even have an institutional interest in following their
prior decisions (if any) concerning its constitutionality if an
authoritative contrary legal determination has subsequently



 28
     Georgevich v. Strauss, 772 F.2d 1078 (3d Cir. 1985) (en
banc). Section 1983 was amended between the issuance of
our decisions in Georgevich and Reynolds. However,
Reynolds cited and distinguished Georgevich with no mention
that the Section 1983 amendments had called part of its
holding into question. Thus, we continue to apply its holding.
In any event, Plaintiffs do not persuasively argue that
injunctive and declaratory relief warrant different “proper
party” treatment under the amended § 1983. See Wolfe v.
Strankman, 392 F.3d 358, 365-66 (9th Cir. 2004) (analyzing
whether judicial-capacity judges were appropriate § 1983
defendants in a suit seeking “prospective injunctive and
declaratory relief”).
  29
     In re Justices of Supreme Court of Puerto Rico, 695 F.2d
17 (1st Cir. 1982). Although In re Justices was decided
before Pulliam and before the 1996 amendment to Section
1983, we have continued to adopt and apply its test. See
Reynolds, 201 F.3d at 198.




                              14
been made.”30 However, a judge who acts as an enforcer or
administrator of a statute can be sued under Section 1983 for
declaratory or (if declaratory relief is unavailable) injunctive
relief.31



 30
     Id. at 21; see also id. at 25 (“To require the Justices
unnecessarily to assume the role of advocates or partisans on
these issues would tend to undermine their role as judges. To
encourage or even force them to participate as defendants in a
federal suit attacking Commonwealth laws would be to
require them to abandon their neutrality and defend as
constitutional the very laws that the plaintiffs insist are
unconstitutional—laws as to which their judicial
responsibilities place them in a neutral posture. Indeed, a
public perception of partiality might well remain even were
the Justices to take no active part in the litigation. The result
risks harm to the court's stance of institutional neutrality—a
harm that appeal would come too late to repair.”).
  31
     See Sup. Ct. of Va. v. Consumers Union of Am., Inc., 446
U.S. 719, 736 (1980) (holding that plaintiffs could sue judges
in their enforcement capacities to enjoin them from enforcing
bar membership requirements that the judges themselves
promulgated); In re Justices, 695 F.2d at 23 (“In Consumers
Union, unlike the case before us, the requirements under
attack were promulgated by the judges themselves in the form
of court rules; the judges had acted in a legislative capacity,
which made their involvement in the litigation more direct
and which gave them an institutional stake in the litigation’s
outcome. It is therefore not surprising that the Supreme Court
in Consumers Union . . . treated the judicial defendants as
having acted in a nonadjudicatory (enforcement) capacity.”).




                               15
       In Georgevich and Reynolds, we have twice applied
the In re Justices test to determine whether state court judges
could face suit under Section 1983, coming to two different
outcomes based on the role and authority of the state court
judges. In Georgevich, we held that state court judges who
were administrators of the parole power under state statutes
were proper parties to a Section 1983 suit challenging the
constitutionality of those statutes.32 In so holding, we
observed that “[t]he Pennsylvania statutory arrangement
divides the authority to make parole decisions between the
sentencing judges and the Board.”33 Thus, there was “no basis
for distinguishing the role of the sentencing judges from that
of the Board” and “no reason why the Board, but not the
judges, may be sued on a similar challenge.”34

       In Reynolds, on the other hand, we found state court
judges who had committed minors to involuntary drug and
alcohol treatment services, as set forth by a state statute
authorizing this commitment, to be improper defendants to a
suit for declaratory relief challenging the constitutionality of
the statute. We considered these judges to be neutral
adjudicators, not enforcers or administrators of the statute.35
As the judges did not initiate the proceedings under the

 32
      Georgevich, 772 F.2d at 1087 (“This is not a case in
which judges are sued in their judicial capacity as neutral
adjudicators of disputes . . . . Rather, the judges are sued as
enforcers of the statutes, in other words as administrators of
the parole power.”).
  33
     Id. at 1088.
  34
     Id.
  35
     Reynolds, 201 F.3d at 199.




                              16
statute and were required to appoint counsel for the minors
and order an assessment of each minor’s alleged drug and/or
alcohol dependency, we held that “[t]he judge’s position in
the . . . proceeding is simply not adverse to that of the
minor.”36 We further explained that the informality of the
process “[did] not alter the position of the judges as neutral
arbiters.”37 We explicitly distinguished Georgevich:
“although in Georgevich we held the judges amenable to suit
under § 1983, our decision nevertheless recognized the
impropriety of such suits where the judge acted as an
adjudicator rather than an enforcer or administrator of a
statute.”38

       Thus, the question here is whether, as the District
Court found, the state court judges sued here are neutral
arbiters of the New Jersey custody statute and its policies like
the judges in Reynolds, or if instead they have enough latitude
under the statute and policies that they become enforcers like
the judge defendants in Georgevich. The answer is not clearly
decided by our case law, as the proceedings at issue here do
not have all of the same protections as those in Reynolds—
mainly, the mandatory appointment of counsel.

       Decisions from our sister Circuits applying the In Re
Justices test help to clarify. In Grant v. Johnson,39 the Ninth
Circuit found that a judge had acted in his adjudicative
capacity by appointing a guardian for a person deemed

 36
    Id.
 37
    Id. at 200.
 38
    Id. at 199.
 39
    15 F.3d 146, 148 (9th Cir. 1994).




                              17
mentally incompetent. Although the proceeding did not
require notice or hearing, it was initiated by a third party (in
this case, the plaintiff’s former husband) and was not initiated
by the judge himself. Because the judge had acted in his
adjudicative capacity, he was not a proper party to the suit.

        In Bauer v. Texas,40 the plaintiff sued the presiding
judge of a probate court in his official capacity, seeking
declaratory judgment under Section 1983 that Section 875 of
the Texas Probate Code was unconstitutional. That Texas
statute permitted the court to appoint a temporary guardian
for an incapacitated person after three conditions were
satisfied: 1) there was substantial evidence establishing
probable cause, 2) an attorney was appointed to represent the
incapacitated person, and 3) notice was given and a hearing
was held. The Fifth Circuit found that “judicial
determinations [under] section 875 are . . . clearly within a
judge’s adjudicatory capacity, as this statute requires notice
and a hearing, among other safeguards and limitations.”41
Like in Grant, the Fifth Circuit further noted that the Texas
court did not initiate the request for temporary guardianship.42
Thus, it found that the state court judge was not a proper party
to the suit.43

       The First Circuit has affirmed the dismissal of a suit

 40
     341 F.3d 352 (5th Cir. 2003).
 41
     Id. at 360-61.
  42
     Id. at 361.
  43
     That decision ultimately rested its conclusion on Article
III grounds, finding that there was no case or controversy, but
is nonetheless relevant to our discussion.




                              18
even more similar to the present case, Nollet v. Justices of the
Trial Court of the Commonwealth of Massachusetts.44 In
Nollet, men who were litigants in domestic relations and/or
abuse prevention matters in the trial courts of Massachusetts
sued state court judges under Section 1983, seeking
declaratory and injunctive relief. They objected to state
statutes that permitted the granting of temporary restraining
orders at ex parte hearings.45 In spite of the “wide latitude”
the state statutes gave the state court judges “in fashioning the
conditions of both temporary and permanent restraining
orders,” the judges were found to have acted in their
adjudicatory capacity, “because the statute neither confers
upon them the power to initiate actions, nor does it delegate
to them any administrative functions.”46

        In this case, because we conclude that the judicial
defendants have acted in an adjudicatory capacity and not in
an enforcement capacity, they are not proper defendants. To
be sure, the best-interests-of-the-child standard statute gives
state court judges broad discretion to determine a custody
situation. State court judges also have broad discretion to
decide motions on the papers under New Jersey Supreme
Court and Appellate Division precedent. However, like in
Reynolds, Grant, Bauer, and Nollet, the state court judges
themselves do not have any right to initiate these actions.
Instead, a parent must initiate a custody dispute. Nor were the
state court judges here given any administrative function.

 44
    83 F. Supp. 2d 204 (D. Mass.), aff’d, 248 F.3d 1127 (1st
Cir. 2000) (unpublished per curiam table decision).
 45
    Id. at 206.
 46
    Id. at 211.




                               19
Moreover, the state court judges did not promulgate either the
statutes or the judicial standards to which the Plaintiffs object.
Furthermore, where the judge determines that there is a
genuine issue as to a material fact relating to the custody
dispute, a plenary hearing must be held, providing Plaintiffs
with additional procedural safeguards. Thus, this case is more
similar to Reynolds than Georgevich. Accordingly, the
Defendants here are not proper parties to this action under
Section 1983 for declaratory or injunctive relief.47 48

       B.     Did the District Court Abuse its Discretion in
              Failing to Exercise Jurisdiction under the
              Declaratory Judgment Act?

       Plaintiffs argue that even if the District Court
determined that declaratory relief was unavailable under
Section 1983, the District Court should have separately
determined whether declaratory relief was available under the

 47
     Because we determine that the judges were not proper
Section 1983 defendants for declaratory or injunctive relief,
we need not reach or comment upon the District Court’s
separate “available remedy at law” basis for denying
injunctive relief.
  48
     Plaintiffs argue that it was error for the District Court to
dismiss the defendant judges as improper parties without
specifying the “appropriate enforcement official” that would
be a proper defendant to the action. Plaintiffs’ Brief at 26.
But Plaintiffs do not offer any support for the assertion that
the District Court was required to assist them in this way or
otherwise to litigate on their behalf by identifying possible
defendants to sue.




                               20
Declaratory Judgment Act. Plaintiffs argue that their case
presents an Article III case or controversy,49 and that Article
III jurisdiction and Declaratory Judgment Act jurisdiction are
co-extensive.50 Thus, Plaintiffs argue that the In Re Justices
test does not apply to declaratory relief under the Act—that
the Act offers declaratory relief that is broader than that
available under Section 1983.51 Plaintiffs further argue that
the District Court erred in not considering the required factors
before declining to exercise jurisdiction under the Act.52

       The Declaratory Judgment Act states, in relevant part:

       In a case of actual controversy within its
       jurisdiction . . . any court of the United States,
       upon the filing of an appropriate pleading, may
       declare the rights and other legal relations of
       any interested party seeking such declaration,
       whether or not further relief is or could be

 49
      Like the District Court and the First Circuit in In Re
Justices, we decline to rest dismissal of this case on Article
III grounds. See In re Justices, 695 F.2d at 22 (“[W]e are
reluctant to rest our decision directly on Article III when the
case can be resolved on a nonconstitutional basis.”).
  50
      Plaintiffs’ Brief at 28 (citing MedImmune, Inc. v.
Genentech, Inc., 549 U.S. 118, 126-27 (2007) and Aetna Life
Ins. Co. v. Haworth, 300 U.S. 227, 240 (1937), for the
proposition that the phrase “case of actual controversy” in the
Act refers to those “Cases” and “Controversies” that are
justiciable under Article III).
  51
     Id. at 29-30.
  52
     Id. at 30.




                              21
       sought. Any such declaration shall have the
       force and effect of a final judgment or decree
       and shall be reviewable as such.53


Given “[t]he statute’s textual commitment to discretion, and
the breadth of leeway we have always understood it to
suggest,” district courts “possess discretion in determining
whether and when to entertain an action under the
Declaratory Judgment Act, even when the suit otherwise
satisfies subject matter jurisdictional prerequisites.”54 Both
the Supreme Court and our Court have established certain
non-exhaustive factors that, in an ordinary case, guide a
district court’s decision to exercise jurisdiction under the
Act.55 Appellate courts review these discretionary
determinations for abuse of discretion.56

 53
     28 U.S.C. § 2201(a).
 54
     Wilton, 515 U.S. at 282, 286-87 (citing Brillhart v. Excess
Ins. Co. of Am., 316 U.S. 491 (1942)); see also id. at 287
(“When all is said and done . . . the propriety of declaratory
relief in a particular case will depend upon a circumspect
sense of its fitness informed by the teachings and experience
concerning the functions and extent of federal judicial
power.” (internal citations and quotations omitted)).
  55
     Id. at 283, 289-90; Reifer v. Westport Ins. Corp., 751 F.3d
129, 138 (3d Cir. 2014).
  56
     Wilton, 515 U.S. at 289; see also Reifer, 751 F.3d at 140
(“Brillhart and Wilton stand for at least two broad principles:
(1) that federal courts have substantial discretion to decide
whether to exercise DJA jurisdiction, and (2) that this
discretion is bounded and reviewable.”).




                              22
       The Declaratory Judgment Act does not, however,
provide an independent basis for subject-matter jurisdiction; it
merely defines a remedy.57 The District Court thus properly
understood that the Act does not render the state court judges
appropriate defendants for declaratory relief, and the District
Court properly applied the In re Justices test to Plaintiffs’
claims for declaratory relief. Because it correctly determined
that the Defendants were not properly sued in this action, it
did not need to consider whether to exercise its discretion
using the factors we and the Supreme Court have articulated.




 57
     Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667,
671 (1950) (“Congress enlarged the range of remedies
available in the federal courts but did not extend their
jurisdiction.”); Auto-Owners Ins. Co. v. Stevens & Ricci Inc.,
835 F.3d 388, 394 (3d Cir. 2016) (noting that the Declaratory
Judgment Act “does not itself create an independent basis for
federal jurisdiction but instead provides a remedy for
controversies otherwise properly within the court’s subject
matter jurisdiction”); Ne. Dep’t ILGWU Health & Welfare
Fund v. Teamsters Local Union No. 229 Welfare Fund, 764
F.2d 147, 158 (3d Cir. 1985) (“Congress did not intend the
Federal Declaratory Judgment Act . . . to extend the
jurisdiction of the federal courts.”). We note that the Act,
which dates from 1934, see Steffel v. Thompson, 415 U.S.
452, 466 (1974), has been in effect for all of the “appropriate
defendant” decisions that we now rely on.




                              23
IV.   Conclusion

       For the foregoing reasons, we will affirm the judgment
of the District Court.




                             24